Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 02/01/2021, with respect to amended claims 1, 14 and 21 have been fully considered.
Applicant argues with respect to amended claims 1, 14 and 21 that Hayford alone fails to teach the first airfoil section comprises “separate regions that are offset from one another on opposite sides of a mean camber line along a chord extending between the leading and trailing edges, the mean camber line defining a radius of curvature of the airfoil”.  
Examiner finds this argument persuasive, however, a review of Applicant’s specification provides no stated advantage or particular reason for the two regions meeting one another at the leading or trailing edge.  Further, as stated at Col 4, l. 66 to Col 5, l. 3, the geometry of the regions can be designed to achieve a desired degree of distortion.  Therein, the two regions meeting one another at a leading or trailing edge would not change the function of the two regions and would produce predictable results.  
Regarding the limitation “the mean camber line defining a radius of curvature of the airfoil”, while not explicitly disclosed by Hayford, this is an inherent feature of 
Applicant’s amendments to the claim have overcome the 112(b) rejections of record, therefore, they have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayford et al. (US 20140212263), hereinafter: “Hayford”.
In Reference to Claim 1
Hayford teaches:
A turbine engine airfoil apparatus, comprising an airfoil(60) defined by a plurality of airfoil sections(as shown in Fig 5, there are any number of distinct airfoil sections, including at least an radial outer airfoil section and a radially inner airfoil section; P[0042]) arrayed along a stacking axis(L) that extends between a root(66) and a tip(64), wherein:
at least two of the plurality of airfoil sections spaced apart from each other(two airfoil sections spaced radially from one another) and have differing airfoil section thermal expansion properties(P[0043]-P[0045]), the at least two of the plurality of airfoil sections comprising a concave pressure side wall(68) and a convex suction side wall(70) joined together at a leading edge(LE) and at a trailing edge(TE), and 
the first airfoil section comprises a mean camber line defining a radius of curvature in the airfoil(imaginary line extending between the leading an trailing edges equidistant between 68 and 70 which defines the radius of curvature of the airfoil profile as viewed in Fig 6-7, see annotated figure below),  separate regions(274,276; Fig 6) that are offset from one another along a line(B; Fig 6) that extends between the leading edge region and the trailing edge region of the airfoil(as shown in the annotated figure below, regions 274,276 are offset along the line B; additionally the same can be said for regions 376,374 being offset along the transition region 382 in Fig 7), the separate regions having different coefficients of thermal expansion(P[0043]-P[0045])
Hayford fails to explicitly teach:

The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant {In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP §2144.04 Changes in Shape for further clarification).
In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the configuration of the top and bottom portions of the container are “a portion of a sphere less than a hemisphere.” The cited prior art taught the nursing container with the collapsible bottom, but not the “less than a hemisphere” configuration. The Court decided that the configuration of the container is “a mere matter of choice” not significantly novel over the prior art.
In the instant application, Hayford teaches at least one of the plurality of airfoil sections comprises two regions that offset from one another on opposite sides of boundary line B and meet one another near the leading edge and near the trailing edge. However, Hayford further teaches, as stated at P[0040], the geometry of the regions can be designed to achieve a desired degree of distortion, distortion to a desired profile, or used to compensate for other loads to minimize or eliminate distortion over a temperature range.  Hayford additionally teaches, as stated at P[0046], the geometry of the first region can be tailored to thermomechanically control the profile P.
The examiner notes that paragraph 31 of the applicant’s specification generally describes two regions (126, 148) each extending to the leading edge and two regions 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Hayford by re-shaping the regions to be on opposite sides of a mean camber line along the chord extending between and meeting eachother at the leading edge and the trailing edge in view of case law which would yield predictable results. In this case, the predictable result would be an airfoil comprising two regions having the configuration to thermomechanically control the profile of the airfoil as desired.



    PNG
    media_image1.png
    521
    730
    media_image1.png
    Greyscale



In Reference to Claim 2 
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein separate regions are disposed so as to cause the first airfoil section to change shape in response to a temperature change(P[0044]).
In Reference to Claim 3 
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein the separate regions extend along the pressure side wall(as shown in Fig 6, both 274 and 276 extend along the pressure side wall 68; P[0043]).
In Reference to Claim 4 
Hayford teaches:
The apparatus of claim 1(see rejection of claim 1 above), wherein the first airfoil section comprises a transition zone(382) disposed between two regions(376,374; clearly shown in Fig 7) having different coefficients of thermal expansion, the two regions comprising a first region(376) having a first coefficient of thermal expansion and second region(374) having a second coefficient of thermal expansion(P[0043]-P[0045]).
In Reference to Claim 5
Hayford teaches:
The apparatus of claim 4(see rejection of claim 4 above) wherein the transition zone has a coefficient of thermal expansion which is intermediate to the first and 
P[0045]).
In Reference to Claim 6
Hayford teaches:
The apparatus of claim 4(see rejection of claim 4 above) wherein the transition zone has a coefficient of thermal expansion which is a gradient that blends over a width of the transition zone, from a composition matching the coefficient of thermal expansion of the first region to a composition matching the coefficient of thermal expansion of the second region(the transitional zone 382 has a gradual compositional change between 374 and 376; P[0045]).
In Reference to Claim 8 
Hayford teaches:
The apparatus of claim 1(see rejection of claim 1 above) wherein the at least two of the plurality of airfoil sections comprise a second airfoil section(Fig 5, airfoil 162 at another radial height), the second airfoil section comprising: 
a third region(376); and
a fourth region(374) having a different coefficient of thermal expansion than the third region(P[0043]-P[0045]);  

In Reference to Claim 9 
Hayford teaches:
The apparatus of claim 8(see rejection of claim 8 above) wherein: the second airfoil section includes a concave pressure side wall(68) and a convex suction side wall(70) joined together at the leading edge(LE) and at the trailing edge(TE); 
the third region extends along the suction side wall(Fig 6 and P[0043]); and 
the fourth region extends along the pressure side wall(Fig 6 and P[0043]).
In Reference to Claim 10
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein the airfoil comprises at least three regions(pressure side 68/376, suction side 70/374 and transition 382), each region having a different coefficient of thermal expansion than an adjacent region(the transitional zone 382 either has a gradual compositional change between 374 and 376 or a preselected compositional mixture of 374 and 376, therein because the composition of 382 is some mixture of 374 and 376, which have differing coefficients of thermal expansion, the coefficient of thermal expansion of 382 must necessarily be intermediate of and thereby different from the CTE of 374 and 376; P[0045]).
In Reference to Claim 11
Hayford teaches:

In Reference to Claim 12
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein the first airfoil section(376,374 at a radial height) includes a plurality of regions(pressure side 68/376, suction side 70/374) configured so as to change a stagger angle of the first airfoil section in response to a temperature change(the difference in CTE between 376 and 374 cause the airfoil to curl/flatten upon a change in temp, which changes the angle between the chord line and the axial direction; P[0043]-P[0044]).
In Reference to Claim 13 
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein the airfoil is configured to change a twist thereof in response to a temperature change(as shown in Fig 5, a first airfoil section 176 extends to an intermediate span 180 and a second airfoil section 174 extends along the remainder of the span, therein because 174 and 176 having differing CTE a thermal response of the airfoil above 180 would be different from the thermal response of the airfoil below 180, resulting in a twist in the airfoil profile; P[0042]).
In Reference to Claim 14
Hayford teaches:

airfoil section thermal expansion properties of the airfoil vary from the root to the tip(as 62 extends from root to tip (P[0036]), so do the varying thermal expansion properties of the airfoil as the composition may change along the radial height as shown in Fig 5, for example),
the airfoil comprises a mean camber line, the mean camber line defining a radius of curvature in the airfoil(imaginary line extending between the leading an trailing edges equidistant between 68 and 70 which defines the radius of curvature of the airfoil profile as viewed in Fig 6-7, see annotated figure above) and a plurality of airfoil sections(as shown in Fig 5, there are any number of distinct airfoil sections, including at least an radial outer airfoil section and a radially inner airfoil section; P[0042]) arrayed along a stacking axis(L) on opposite sides of boundary line(B), and
at least one of the plurality of airfoil sections comprises two regions(274,276 or 376,374)
Hayford fails to explicitly teach:
the plurality of airfoil sections arrayed along the stacking axis on opposite sides of the mean camber line and the two regions that meet one another at the leading edge or the trailing edge.
The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the 
In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the configuration of the top and bottom portions of the container are “a portion of a sphere less than a hemisphere.” The cited prior art taught the nursing container with the collapsible bottom, but not the “less than a hemisphere” configuration. The Court decided that the configuration of the container is “a mere matter of choice” not significantly novel over the prior art.
In the instant application, Hayford teaches at least one of the plurality of airfoil sections comprises two regions that offset from one another on opposite sides of boundary line B and meet one another near the leading edge and near the trailing edge. However, Hayford further teaches, as stated at P[0040], the geometry of the regions can be designed to achieve a desired degree of distortion, distortion to a desired profile, or used to compensate for other loads to minimize or eliminate distortion over a temperature range.  Hayford additionally teaches, as stated at P[0046], the geometry of the first region can be tailored to thermomechanically control the profile P.
The examiner notes that paragraph 31 of the applicant’s specification generally describes two regions (126, 148) each extending to the leading edge and two regions (126,150) each extending to the trailing edge, however, the specification does not explain a criticality for this configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Hayford by re-shaping 
In Reference to Claim 15
Hayford teaches:
The apparatus of claim 14(see rejection of claim 14 above) wherein the airfoil includes a plurality of airfoil sections(as shown in Fig 5, there are any number of distinct airfoil sections, including at least an radial outer airfoil section and a radially inner airfoil section; P[0042]) arrayed along a stacking axis(L), wherein at least two of the plurality of airfoil sections have differing airfoil section thermal expansion properties(as shown in Fig 5, one section at a radial height may comprises 174 and 176 whereas at another radially height a second section would only comprise 174; P[0043]-P[0045]).
In Reference to Claim 16
Hayford teaches:
The apparatus of claim 14(see rejection of claim 14 above) wherein the two regions(376, 374) comprise: 
a first region(376) having a first coefficient of thermal expansion(P[0043]-P[0045j); 
a second region(374) having a second coefficient of thermal expansion(P[0043]-P[0045]);

In Reference to Claim 17 
Hayford teaches:
The apparatus of claim 1 (see rejection of claim 1 above) wherein the airfoil comprises at least four regions(376,374 at one radial height and 376,374 at another radial height), each region having a different coefficient of thermal expansion than an adjacent region(374 and 376 are adjacent one another at each radial height and comprise different CTE; P[0044], P[0045]).
In Reference to Claim 18
Hayford teaches:
The apparatus of claim 14 (see rejection of claim 14 above) wherein the first airfoil section(376,374 at a radial height) includes a plurality of regions(pressure side 68/376, suction side 70/374) configured so as to change a camber of the first airfoil section in response to a temperature change(P[0043]-P[0044]).
In Reference to Claim 19
Hayford teaches:
The apparatus of claim 14 (see rejection of claim 14 above) wherein the first airfoil section(376,374 at a radial height) includes a plurality of regions(pressure side 68/376, suction side 70/374) configured so as to change a stagger angle of the first airfoil section in response to a temperature change(the difference in CTE between 376 
In Reference to Claim 20 
Hayford teaches:
The apparatus of claim 14 (see rejection of claim 14 above) wherein the airfoil is configured to change a twist thereof in response to a temperature change(as shown in Fig 5, a first airfoil section 176 extends to an intermediate span 180 and a second airfoil section 174 extends along the remainder of the span, therein because 174 and 176 having differing CTE a thermal response of the airfoil above 180 would be different from the thermal response of the airfoil below 180, resulting in a twist in the airfoil profile; P[0042]).
In Reference to Claim 21 
Hayford teaches:
A method of making a turbine engine airfoil, comprising: using an additive manufacturing process to build up an airfoil(P[0048]) extending in span between a root(66) and a tip(64), and having an exterior surface(62) comprising a concave pressure side wall(68) and a convex suction side wall(70) joined together at a leading edge(LE) and at a trailing edge(TE), the method further comprising selectively positioning differing materials within the airfoil(P[0048]), such that airfoil section thermal expansion properties of the airfoil vary from the root to the tip(P[0036], P[0040]), wherein:
the airfoil comprises the airfoil comprises a mean camber line, the mean camber line defining a radius of curvature in the airfoil(imaginary line extending between the leading an trailing edges equidistant between 68 and 70 which defines the radius of curvature of the airfoil profile as viewed in Fig 6-7, see annotated figure above) and a 
at least one of the plurality of airfoil sections comprises two regions(274,276 or 376,374)
Hayford fails to explicitly teach:
the plurality of airfoil sections arrayed along the stacking axis on opposite sides of the mean camber line and the two regions that meet one another at the leading edge or the trailing edge.
The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant {In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP §2144.04 Changes in Shape for further clarification).
In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the configuration of the top and bottom portions of the container are “a portion of a sphere less than a hemisphere.” The cited prior art taught the nursing container with the collapsible bottom, but not the “less than a hemisphere” configuration. The Court decided that the configuration of the container is “a mere matter of choice” not significantly novel over the prior art.
In the instant application, Hayford teaches at least one of the plurality of airfoil sections comprises two regions that offset from one another on opposite sides of boundary line B and meet one another near the leading edge and near the trailing edge. 
The examiner notes that paragraph 31 of the applicant’s specification generally describes two regions (126, 148) each extending to the leading edge and two regions (126,150) each extending to the trailing edge, however, the specification does not explain a criticality for this configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Hayford by re-shaping the regions to be on opposite sides of a mean camber line along the chord extending between and meeting eachother at the leading edge and the trailing edge in view of case law which would yield predictable results. In this case, the predictable result would be an airfoil comprising two regions having the configuration to thermomechanically control the profile of the airfoil as desired.
In Reference to Claim 22
Hayford teaches:
The method of Claim 21(see rejection of claim 21 above), wherein the at least two of the plurality of airfoil sections have differing airfoil section thermal expansion properties(as shown in Fig 5, one section at a radial height may comprises 174 and 176 whereas at another radially height a second section would only comprise 174; P[0043]-P[0045]).
In Reference to Claims 23-24
Hayford teaches:
The method of Claim 21(see rejection of claim 21 above), wherein the differing materials comprise two or more materials having different coefficients of thermal expansion(P[0037], P[0038]) and wherein the differing materials comprise two or more metallic alloys(P[0037], P[0038]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayford in view of Snyder (US 4619580).
In Reference to Claim 7
Hayford teaches:
The apparatus of claim 4(see rejection of claim 4 above)
Hayford fails to teach:
wherein the transition zone is defined by mechanically at least one of interlocking or overlapping features of the first and second regions.
Snyder teaches:
An airfoil(20) comprising a transition zone(36) between first and second airfoil regions(32,34) wherein the transition zone is defined by mechanically interlocking and overlapping features of the first and second(as shown in Fig 3, the transition zone comprises overlapping protrusions which form a mechanical interlock between 32 and 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hayford to incorporate the teachings of Snyder to use overlapping protrusions at the transition zone 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.